EXHIBIT 10.2

 

FORM OF HUDSON HIGHLAND GROUP

EXECUTIVE EMPLOYMENT AGREEMENT

 

The following are the executive officers of Hudson Highland Group, Inc. who have
executed the attached Executive Employment Agreement and their respective titles
and annual salaries under such Executive Employment Agreement:

 

Executive Officer

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Base Salary


--------------------------------------------------------------------------------

Richard W. Pehlke

   Executive Vice President and Chief Financial Officer    $ 350,000

Margaretta Noonan

   Executive Vice President and Chief Administrative Officer    $ 275,000

Richard S. Gray

   Senior Vice President, Marketing and Communications    $ 225,000

Richard A. Harris

   Senior Vice President and Chief Information Officer    $ 250,000

Neil J. Funk

   Vice President, Internal Audit    $ 175,000

Ralph L. O’Hara

   Vice President and Global Controller    $ 225,000

Latham Williams

   Vice President, Legal Affairs and Administration, Corporate Secretary    $
265,000



--------------------------------------------------------------------------------

HUDSON HIGHLAND GROUP EXECUTIVE EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”) is made effective as of May 6, 2005
by and between Hudson Highland Group, Inc. (the “Company”) and
                             (the “Executive”).

 

WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed in accordance with the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

 

1. Employment. The Company will employ the Executive and the Executive accepts
employment as                                         . The Executive will
perform duties normally associated with such position and/or other duties as may
be assigned from time to time during the Term as defined in Section 2 below. The
Executive shall perform such duties in a manner consistent with applicable laws
and regulations and any code of ethics, compliance manual, employee handbook or
other policies and procedures adopted by the Company from time to time and
subject to any written directives issued by the Company from time to time. The
Executive must acknowledge receipt of the Company’s Ethics Policy and confirm
that the Executive will comply with the Policy. Failure to confirm compliance
annually with the Company’s Ethics Policy will justify termination for cause
unless, at the sole discretion of the Board, non-compliance is deemed
non-material.

 

2. Term of Employment. The Executive’s employment under this Agreement will
commence on January 1, 2005 (the “Commencement Date”) and will continue for a
period of one (1) year thereafter, subject to earlier termination as provided in
Section 7 (the “Term”). This Agreement and the Term will be automatically
renewed and extended for periods of one (1) year unless the Company or the
Executive provides written notice no less than thirty (30) days prior to the
expiration of the then-current Term of its or the Executive’s desire not to
renew this Agreement.

 

3. Scope of Responsibilities and Duties. The Executive agrees to devote the
Executive’s full business time, attention, efforts and energies in performance
of the Executive’s duties and responsibilities hereunder. While employed by the
Company, the Executive may not engage in any employment other than for the
Company, in any conflicting business activities, or have any financial interest,
directly or indirectly, in any business competing with the Company or otherwise
engaged in the business of the Company or its affiliates. The foregoing does not
prevent the Executive from passively investing in publicly traded securities;
provided such investments do not require services on the part of the Executive
which would in any way impair the performance of the Executive’s duties pursuant
to this Agreement.

 

4. Compensation and Benefits. The Company will provide the Executive with the
following compensation and benefits during the Term:

 

(a) The Company will pay the Executive a salary of [$                    ] on an
annualized basis, payable in accordance with the payroll practices of the
Company in effect from time to time, and less such taxes and other deductions
required by applicable law or authorized by the Executive (the “Base Salary”).

 

(b) The Executive will be entitled to accrue paid vacation at the rate of the
greater of (i) four (4) weeks per year, or (ii) the vacation allowance as
provided under the



--------------------------------------------------------------------------------

Company’s vacation plan that applies to similarly situated employees working at
the office location at which the Executive is based. In addition, the Company
will provide the Executive with other benefits of employment offered, from time
to time to similarly situated employees at the office location at which the
Executive is based.

 

(c) The Executive will receive an annual bonus as provided under the Company’s
Senior Management Bonus Plan as is in effect from time to time.

 

5. Additional Agreements. This Agreement and the Executive’s employment
hereunder is contingent upon the Executive’s execution of the General Release
and Waiver, which is attached as Attachment A and forms a part of this
Agreement. The Executive’s employment hereunder is further contingent upon the
Executive’s simultaneous execution of the Confidentiality, Non-Solicitation and
Work Product Assignment Agreement and Mutual Agreement to Arbitrate Claims,
which is attached as Attachment B and forms a part of this Agreement.

 

6. Representations and Warranties. The Executive represents and warrants as
follows:

 

(a) All information, oral and written (including, but not limited to information
contained on the Executive’s resume), provided by the Executive during the
recruiting and employment process is accurate and true to the best of the
Executive’s knowledge, and such information does not include any misleading or
untrue statement or omit to state any fact necessary to make the information
provided not misleading.

 

(b) The Executive has never been the subject of any investigation or subject to
any disciplinary action by any governmental agency, industry self-regulatory
body or other employer.

 

(c) The execution, delivery and performance of this Agreement by the Executive
and the Executive’s employment hereunder are not in violation of:

 

(i) the terms, including any non-competition, non-disclosure, non-solicitation
or confidentiality provisions, of any written or oral agreement, arrangement or
understanding to which the Executive is a party or by which the Executive is
bound; or

 

(ii) any United States federal or state statute, rule, regulation, or other law,
or any judgment, decree or order applicable or binding upon the Executive.

 

7. Termination. This Agreement and the Executive’s employment may be terminated
prior to the expiration of the Term as follows:

 

(a) Death. If the Executive dies during the Term, this Agreement shall
automatically terminate and the Company shall have no further obligation to the
Executive or the Executive’s estate, except to pay the Executive’s estate that
portion of the Base Salary earned through the date on which the Executive’s
death occurs.

 

3



--------------------------------------------------------------------------------

(b) Disability. If the Executive is unable to perform the Executive’s essential
job duties and responsibilities due to mental or physical disability for a total
of twelve (12) weeks, whether consecutive or not, during any rolling twelve (12)
month period, the Company may terminate the Executive’s employment and this
Agreement upon five (5) days’ written notice to the Executive. For purposes of
this Agreement, the Executive will be considered disabled when the Company, with
the advice of a qualified physician, determines that the Executive is physically
or mentally incapable (excluding infrequent and temporary absences due to
ordinary illness) of performing the Executive’s essential job duties. The
Executive shall cooperate with the Company in obtaining the advice of a
qualified physician regarding the Executive’s condition. In the event of
termination pursuant to this Section 7(b), the Company will be relieved of all
obligations under this Agreement, provided that the Company will pay to the
Executive that portion of the Base Salary under Section 4(a) which has been
earned through the date on which such termination occurs.

 

(c) Discharge without Cause. The Company may terminate the Executive and this
Agreement at any time during the Term for any reason, without Cause (as defined
in Section 7(e) below) upon thirty (30) days’ written notice to the Executive.
Upon such termination, the Company will have no further liability to the
Executive other than to provide the Executive with (i) that portion of the Base
Salary under Section 4(a) earned through the date of the termination, (ii)
severance pay in an amount equal to the Executive’s then-current Base Salary,
less applicable deductions, for a period of twelve (12) months following such
termination (the “Severance Period”), and (iii) the Company’s portion of the
premium for continued coverage under the Company’s group health and dental
insurance plan during the Severance Period, provided the Executive applies and
remains eligible for such continuation coverage under applicable law, and
provided further that the Executive authorizes the Company to deduct the
Executive’s portion of such premiums from the severance payments. It is
understood that the period the Company makes such payments will run concurrently
with the period of continuation coverage for which the Executive may be eligible
under applicable law. The Executive’s receipt of the severance payments and
premium payments by the Company set forth in this paragraph (7) are conditioned
upon the Executive executing a comprehensive release and waiver agreement and
covenant not to sue as provided by the Company at the time of termination.
Severance payments will be made in equal installments on dates corresponding
with the Company’s regular pay dates during the Severance Period.

 

(d) Termination for Cause. The Company may terminate the Executive’s employment
and this Agreement at any time during the Term for Cause as defined below. In
such case, this Agreement and the Executive’s employment shall terminate
immediately and the Company shall have no further obligation to the Executive,
except that the Company shall pay to the Executive that portion of the Base
Salary under Section 4(a) earned through the date on which such termination
occurs.

 

4



--------------------------------------------------------------------------------

(e) Definition of Cause. For purposes of this Agreement, Cause shall be defined
as:

 

(i) the willful or negligent failure of the Executive to perform the Executive’s
duties and obligations in any material respect (other than any failure resulting
from Executive’s disability), which failure is not cured within fifteen (15)
days after receipt of written notice thereof, provided that there shall be no
obligation to provide any additional written notice if the Executive’s failure
to perform is repeated and the Executive has previously received one (1) or more
written notices;

 

(ii) acts of dishonesty or willful misconduct by the Executive with respect to
the Company;

 

(iii) conviction of a felony or violation of any law involving moral turpitude,
dishonesty, disloyalty or fraud, or a pleading of guilty or nolo contendere to
such charge;

 

  (iv) repeated refusal to perform the reasonable and legal instructions of the
Executive’s supervisors; or

 

  (v) any material breach of this Agreement or Attachment A; or

 

  (vi) failure to confirm compliance with the Company’s Ethics Policy after 10
day’s written notice requesting confirmation.

 

(f) Resignation. The Executive may voluntarily resign from employment at any
time during the Term upon 3 months’ written notice and in compliance with the
provisions of Attachment B. In such event, the Company shall be relieved of all
its obligations under this Agreement, except that the Company shall pay to the
Executive that portion of the Base Salary under Section 4(a) earned through the
date on which such resignation is effective.

 

(g) The Executive remains obligated to comply with the Executive’s obligations
and duties pursuant to Attachment B despite the termination of this Agreement
and the Executive’s employment for any reason.

 

(h) During employment and after the termination of this Agreement and the
Executive’s employment for any reason, the Executive agrees to cooperate fully
with and at the request of the Company in the defense or prosecution of any
legal matter or claim in which the Company, any of its affiliates, or any of
their past or present employees, agents, officers, directors, attorneys,
successors or assigns, may be or become involved and which arises or arose
during the Executive’s employment. The Executive will be reimbursed for any
reasonable out-of-pocket expenses incurred thereby.

 

(i) During and after the termination of this Agreement and the Executive’s
employment for any reason, the Executive agrees that, except as may be required
by the lawful order of a court or agency of competent jurisdiction, he will not
take any action or make any statement or disclosure, written or oral, that is
intended or reasonably likely to disparage the Company or any of its affiliates,
or any of their past or present employees, officers or directors.

 

5



--------------------------------------------------------------------------------

8. Change in Control. Notwithstanding any other provisions of this Agreement to
the contrary:

 

(a) Employment Period. If a Change in Control (as defined below) occurs when the
Executive is employed by the Company, the Company will continue thereafter to
employ the Executive during the period commencing on the date of a Change in
Control and ending on the first anniversary of such date (the “Employment
Period”) and thereafter in accordance with Section 2 of this Agreement, and the
Executive will remain in the employ of the Company in accordance with and
subject to the terms and provisions of this Agreement.

 

(b) Covered Termination. If there is any termination of the Executive’s
employment during the Employment Period (subject to Section 8(e)) by the
Executive for Good Reason (as defined below), or by the Company other than by
reason of (i) death pursuant to Section 7(a), (ii) disability pursuant to
Section 7(b), or (iii) Cause (a “Covered Termination”), then the Executive shall
be entitled to receive, and the Company shall promptly pay, that portion of the
base salary under Section 4(a) earned through the date of the termination and,
in lieu of further base salary for periods following such termination, as
liquidated damages and additional severance pay, the Termination Payment
pursuant to Section 8(c).

 

(c) Termination Payment.

 

(i) The “Termination Payment” shall be an amount equal to (A) the Executive’s
annual base salary immediately prior to the termination of the Executive’s
employment plus (B) the Executive’s target annual bonus under the Company’s
Senior Management Bonus Plan for the year in which the termination of the
Executive’s employment occurs. The Termination Payment shall be paid to the
Executive in cash equivalent ten (10) business days after the date of the
executive’s termination of employment with the Company. Such lump sum payment
shall not be reduced by any present value or similar factor, and the Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason. The Termination Payment shall be in lieu of, and acceptance by the
Executive of the Termination Payment shall constitute the Executive’s release of
any rights of the Executive to, any other cash severance payments under any
Company severance policy, practice or agreement.

 

(ii) Notwithstanding any other provision of this Agreement, if any portion of
the Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Company (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in Section
280G (or any successor provision) of the Internal Revenue Code of 1986,
including any amendments thereto or any successor tax codes thereof (the
“Code”), then the Company shall pay the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive after
deduction of any excise tax imposed under Section 4999 (or any successor
provision) of the Code and any interest charges or penalties in respect of the
imposition of such excise tax (collectively, the “Excise Tax”) (but not any

 

6



--------------------------------------------------------------------------------

federal, state or local income tax, or employment tax) on the Total Payments,
and any federal, state and local income tax, employment tax, and excise tax upon
the payment provided for by this Section 9(c)(ii), shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s domicile for income tax purposes on the date the Gross-Up Payment is
made, net of the maximum reduction in federal income taxes that may be obtained
from the deduction of such state and local taxes. Notwithstanding the foregoing,
if it shall be determined that the Executive is entitled to a Gross-Up Payment,
but that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the Total Payments
that would be treated as “parachute payments” under Section 280G (or any
successor provision) of the Code, then the amounts payable to the Executive
under this Agreement shall be reduced (but not below zero) to the maximum amount
that could be paid to the Executive without giving rise to the Excise Tax (the
“Safe Harbor Cap”), and no Gross-Up Payment shall be made to the Executive. For
purposes of reducing the Total Payments to the Safe Harbor Cap, only amounts
payable under this Agreement (and no other Total Payments) shall be reduced. If
the reduction of the amounts payable hereunder would not result in a reduction
of the Total Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

 

(iii) For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G
(or any successor provision) of the Code and such “parachute payments” shall be
valued as provided therein. Present value for purposes of this Agreement shall
be calculated in accordance with Section 1274(b)(2) (or any successor provision)
of the Code. Promptly following a Covered Termination or notice by the Company
to the Executive of its belief that there is a payment or benefit due the
Executive which will result in an “excess parachute payment” as defined in
Section 280G of the Code (or any successor provision), the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, (C) the amount and present value of any excess
parachute payments, and (D) the amount of any Gross-Up Payment or the reduction
of any Total Payments to the Safe Harbor Cap, as the case may be. As used in
this Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) (or any successor provision) of the Code. For purposes of
such opinion, the value of any noncash benefits or any deferred payment or
benefit shall be determined by the

 

7



--------------------------------------------------------------------------------

Company’s independent auditors in accordance with the principles of Section
280G(d)(3) and (4) (or any successor provisions) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive. If such National Tax Counsel so requests in connection with
the opinion required by this Section 8(c)(iii), the Executive and the Company
shall obtain, at the Company’s expense, and the National Tax Counsel may rely
on, the advice of a firm of recognized executive compensation consultants as to
the reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Section 280G of the Code and the
regulations thereunder. Within five (5) days after the National Tax Counsel’s
opinion is received by the Company and the Executive, the Company shall pay (or
cause to be paid) or distribute (or cause to be distributed) to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement.

 

(iv) In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments or Gross-Up Payment, a
change is finally determined to be required in the amount of taxes paid by the
Executive, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to the Executive after taking into account the
provisions of Section 4999 (or any successor provision) of the Code shall
reflect the intent of the parties as expressed in this Section 8(c), in the
manner determined by the National Tax Counsel.

 

(v) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 8(c), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

 

(d) Additional Benefits. If there is a Covered Termination and the Executive is
entitled to the Termination Payment, then (i) until the earlier of the end of
the Employment Period or such time as the Executive has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits, the Executive shall continue to be covered, at the
expense of the Company, by the same or equivalent health and dental coverage as
the Executive was covered by immediately prior to the termination of the
Executive’s employment and (ii) the Company shall bear up to $15,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under Section 8(c).

 

(e) Anticipatory Termination. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Executive’s employment
with the Company is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of 180
days prior to the date on

 

8



--------------------------------------------------------------------------------

which the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Section 8 such termination of employment
shall be deemed a “Covered Termination” and the “Employment Period” shall be
deemed to have begun on the date of such termination.

 

(f) Expenses and Interest. If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by The Bank of New York, from time
to time at its prime or base lending rate from the date that payments to him or
her should have been made under this Agreement. Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.

 

(g) Definition of Change in Control. For purposes hereof, a “Change in Control”
shall be deemed to occur on the first to occur of any one of the following
events: (a) the consummation of a consolidation, merger, share exchange or
reorganization involving the Company, unless such consolidation, merger, share
exchange or reorganization is a “Non-Control Transaction” (as defined below);
(b) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the assets of the Company (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all, or
substantially all, of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; (c) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2) any
subsidiary of the Company, (3) a trustee or other fiduciary holding securities
under any employee benefit plan (or any trust forming a part thereof) maintained
by the Company or any subsidiary or (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the

 

9



--------------------------------------------------------------------------------

combined voting power of the Company’s then outstanding voting securities; or
(d) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, as of the date hereof,
constitute the entire Board of Directors of the Company (the “Board”) and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended. Notwithstanding the foregoing, no “Change in Control” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions. A
“Non-Control Transaction” shall mean a consolidation, merger, share exchange or
reorganization of the Company where (a) the stockholders of the Company
immediately before such consolidation, merger, share exchange or reorganization
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the outstanding voting
securities of the corporation resulting from such consolidation, merger, share
exchange or reorganization (the “Surviving Corporation”); (b) the individuals
who were members of the Board immediately prior to the execution of the
agreement providing for such consolidation, merger, share exchange or
reorganization constitute at least 50% of the members of the board of directors
of the Surviving Corporation; and (c) no person (other than (1) the Company, (2)
any subsidiary of the Company or (3) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company after the date
hereof pursuant to express authorization by the Board that refers to this
exception) representing more than 20% of the then outstanding shares of the
common stock of the Surviving Corporation or the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

 

(h) Good Reason. The Executive shall have “Good Reason” for termination of
employment in connection with a Change in Control of the Company in the event
of:

 

(i) any breach of this Agreement by the Company, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by the
Executive;

 

(ii) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control;

 

10



--------------------------------------------------------------------------------

(iii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Company on the date of the
Change in Control or any other positions with the Company to which the Executive
shall thereafter be elected, appointed or assigned, except in the event that
such removal or failure to reelect or reappoint relates to the termination by
the Company of the Executive’s employment for Cause or by reason of disability
pursuant to Section 7(b);

 

(iv) a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Company relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Change in Control, including but not limited to (A) a significant change in the
nature or scope of the Executive’s authority, powers, functions, duties or
responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;

 

(v) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control; or

 

(vi) the Company requires the Executive to travel on Company business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control.

 

9. Severability. Whenever possible, each portion, provision or section of this
Agreement will be interpreted in such a way as to be effective and valid under
applicable law, but if any portion, provision or section of this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other portions, provisions or
sections. Rather, this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable portion, provision or section had never
been contained herein.

 

10. Complete Agreement. This Agreement, including Attachments A and B, contains
the complete agreement and understanding between the parties and supersedes and
preempts any prior understanding, agreement or representation by or between the
parties, written or oral.

 

11. Additional Rights and Causes of Action. This Agreement, including
Attachments A and B, is in addition to and does not in any way waive or detract
from any rights or causes of action the Company may have relating to
Confidential Information or other protectable information or interests under
statutory or common law or under any other agreement.

 

12. Governing Law. Notwithstanding principles of conflicts of law of any
jurisdiction to the contrary, all terms and provisions to this Agreement are to
be construed and

 

11



--------------------------------------------------------------------------------

governed by the laws of the State of New York without regard to the laws of any
other jurisdiction in which the Executive resides or performs any duties
hereunder or where any violation of this Agreement occurs.

 

13. Successors and Assigns. This Agreement will inure to the benefit of and be
enforceable by the Company and its successors and assigns. The Executive may not
assign the Executive’s rights or delegate the Executive’s obligations hereunder.

 

14. Waivers. The waiver by either the Executive or the Company of a breach by
the other party of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by the breaching party.

 

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

    Hudson Highland Group, Inc.

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Signature of Executive       Signature of Authorized Representative

 

--------------------------------------------------------------------------------

  Its:  

 

--------------------------------------------------------------------------------

Print Name       Title of Representative

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date   Date